DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 06/28/2022 to the Office Action mailed on 12/29/2021 is acknowledged.
Claim Status
Claims 1-3, 5-12, 14, 16, 17, and 27-32 are pending. 
Claims 4, 13, 18, and 18-26 are cancelled by a preliminary amendment filed on 07/17/2020.
Claims 28-32 are withdrawn as being directed to a non-elected invention.
Claims 1-3, 5-12, 14, 16, 17, and 27 have been examined.
Claims 1-3, 5-12, 14, 16, 17, and 27 are rejected.
Claims 2, 3, 5-12, 14, 16, 17, and 27 are objected to.

Election/Restrictions
Applicant’s election of Group I (claims 1-3, 5-12, 14, 16, 17, and 27) in the reply filed on 06/28/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Priority
Priority to 371 PCT/GB2019/050152 filed on 01/18/2019, which claims priority to UK patent application 1800912.6 filed on 01/19/2018 is acknowledged.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 07/17/2020 and 06/28/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Drawings
The drawings filed on 07/17/2020 are accepted.

Claim Objections
Claims 2, 3, 5-12, 14, 16, 17, and 27 are objected to because of the following informalities:  Dependent claims should begin with “The” and not “A”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5-12, 14, 16, 17, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaisri et al. (Preparation and Characterization of Cephalexin Loaded PLGA Microspheres, Published 2009) in view of Menday (Comparison of pivmecillinam and cephalexin in acute uncomplicated urinary tract infection, Published 2000).
The claims are directed to a method of treating a disease of the urinary tract such as a bacterial infection of the urinary tract comprising administering the host a compositon comprising a 1 to 30µm, preferably less than 10µm particle comprising a biodegradable and hydrolysable polyester polymer such as poly (lactic-co-glycolic acid) and a medicament such as antibiotic such as cephalexin dispersed in the polymer. The claims are further directed to the particle further comprising a non-ionic surfactant. 
Chaisri et al. teach a preparation of cephalexin loaded PLGA microspheres (title) further comprising polyvinyl alcohol (non-ionic surfactant) having an average particle size of 4.95µm, 3.70µm, or 3.17µm, with at least 90% of the particles having a size of less than 10µm (Table 7). Besides their ability to improve the delivery of drugs to the target site, they have been reported to control drug release, reduce drug associated adverse effects, protect the compound from inactivation before reaching its site of action, increase the intracellular penetration and enhance the pharmacological activity (page 69, column 1, paragraph 1).
Chaisri et al. lacks a teaching wherein the cephalexin microspheres are administered for the treatment of urinary tract infection.
Menday teaches administration of cephalexin for treatment of urinary tract infection resulting in eradication of E. coli (abstract).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the filing of the instant application administer the micropsheres of Chaisri et al. for the treatment of urinary tract infection and have a reasonable expectation of success. One would have been motivated to do so in order to administer a dosage form that has reduced drug associated adverse effects, protect the compound from inactivation before reaching its site of action, increase the intracellular penetration and enhance the pharmacological activity. For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI SOROUSH/Primary Examiner, Art Unit 1617